Title: From Thomas Jefferson to Henry Voigt, 6 January 1808
From: Jefferson, Thomas
To: Voigt, Henry


                  
                     Dear Sir 
                     
                     Washington Jan. 6. 08.
                  
                  Your favor of Dec. 19. has been recieved, and I now inclose you an order of the bank of the US. here on that at Philadelphia for 85.D. the cost of the watch you have been so kind as to procure for me, with many thanks for your goodness. if I know of any one coming from Philadelphia to this place I will drop you a line. in the mean time I will ask the favor of you to avail yourself of any passenger of your knolege who may be coming on & will undertake to bring it in his pocket, & not in his baggage. I know that Colo. Jonathan Williams is daily expected here from N. York. whether he may make such stay in Philadelphia, as that you will hear of him, or where he will put up there, I know not. he would furnish a safe conveyance if known in time. I present you my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               